252 S.W.3d 244 (2008)
James TURNER, et al., Appellant,
v.
Jeffrey WINE, et al; Defendant,
Washington Mutual Bank, F.A.; Countrywide Home Loans, Inc.; Respondents
Homecomings Financial Network, Inc.; Defendant
RBC Mortgage Company; GN Mortgage LLC; J.P. Morgan Chase Bank; Mortgage Electronic Registration Systems; and M & I Marshall & Isley Bank, Respondents.
No. WD 68216.
Missouri Court of Appeals, Western District.
May 13, 2008.
Bryan E. Mouber, Kansas City, MO, for Respondents, Mortgage Electronic and JP Morgan, and Defendant, Homecomings Financial.
Desarae Harrah, Kansas City, MO, for Respondents, Countrywide, Washington Mutual, and GN Mortgage.
*245 Stephen K. Dexter, Kansas City, MO, for Respondent, M & I Marshall.
Before RONALD R. HOLLIGER, P.J., HAROLD L. LOWENSTEIN, and THOMAS H. NEWTON, JJ.

ORDER
PER CURIAM.
Mr. James Turner appeals the decision of the circuit court dismissing his cause of action against several mortgage loan companies.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).